258 F.2d 946
Roger J. HOWELL, Appellant,v.KENNECOTT COPPER CORPORATION.
No. 12550.
United States Court of Appeals Third Circuit.
Argued September 16, 1958.
Decided October 2, 1958.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Francis L. Van Dusen, Judge.
R. Stuart Jenkins, Media, Pa., for appellant.
Henry W. Sawyer, 3d, Philadelphia, Pa. (Jack B. Justice, Drinker, Biddle & Reath, Philadelphia, Pa., on the brief), for Chase Brass & Copper Co.
Before GOODRICH, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the District Court for the Eastern District of Pennsylvania quashing a return of service on a summons. The summons was served upon Chase Brass and Copper Company, Inc., a wholly owned subsidiary of Kennecott Copper Corporation. It is claimed that service on the subsidiary is, under the circumstances of this case, effective service upon the parent corporation.


2
The case was thoughtfully considered by the district judge. He set out the pertinent facts as they appeared from the record and he discussed the law involved. The opinion, happily brief, covers the points adequately. 21 F.R.D. 222.


3
The judgment will be affirmed.